TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


NO. 03-08-00443-CV


Jay Sandon Cooper, Appellant

v.

County of Travis; Austin Independent School District; City of Austin; Travis County
Healthcare District; Austin Community College District; and William B. Cochran,
Court Appointed Receiver/Trustee, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
NO. D-1-GV-99-009504, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant Jay Sandon Cooper's notice of appeal was filed in this Court on
July 23, 2008.  The cause was stayed for appellant's bankruptcy proceeding on November 19, 2008. 
On March 10, 2009, we reinstated the cause and informed appellant that his brief was due
April 9, 2009.  On May 1, we sent appellant notice that his brief was overdue, giving him until
May 11 to respond.  On May 11, appellant informed this Court by telephone that he was placing a
motion for extension of time in the mail that same day; the motion was received by this Court on
May 20 and asked for an extension to May 18.  On May 22, we granted appellant's motion and on
May 29, we sent notice that appellant's brief was overdue, giving him until June 8 to respond.  On
June 8, we again received a phone call from appellant informing us that he was mailing a motion for
extension of time that day; the motion was not received by this Court until June 22, and it asked us
to extend the filing deadline to July 6.  On June 29, we received correspondence from
appellee's counsel informing us that he opposed the most recent motion for extension of time and
that he was not contacted by appellant regarding the motion, as represented in appellant's certificate
of conference.  On July 3, 2009, we ordered that the brief be filed no later than July 10.  
	On July 16, appellant filed a motion seeking to have the clerk's record supplemented,
explaining that he was almost finished with his brief when he realized several documents had been
omitted.  He said he had submitted a request to the trial court clerk and asked that we "reset" the
briefing schedule once the record was supplemented to give him another thirty days.  On July 20, we
sent appellant a letter stating that the trial court had not received a request for supplementation as
represented in appellant's motion and gave him until July 27 to file a copy of his request to the
trial court clerk.  We stated that we would allow the record to be supplemented and said, "Once the
record is supplemented, your brief will be due ten days later.  No further extensions will be granted." 
The clerk's record was supplemented on July 30, and we sent appellant notice of the supplementation
on August 5.  Under our July 20 letter, appellant's brief was due August 10, ten days after the record
was supplemented.  However, even if we allow appellant ten days after we sent our letter informing
him of the supplementation, the brief was due no later than August 17.  To date, appellant has not
filed his brief.  We therefore dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3.

					__________________________________________
					David Puryear, Justice
Before Justices Patterson, Puryear and Pemberton
Dismissed for Want of Prosecution
Filed:   September 9, 2009